The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 715 and 19-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a quantum dot device, comprising: 
the absolute value of the lowest unoccupied molecular orbital energy level of the non-emissive quantum dot is less than the absolute value of the lowest unoccupied molecular orbital energy level of the emissive quantum dot and the absolute value of the lowest unoccupied molecular orbital energy level of the electron transport layer, respectively, and
the emissive quantum dot has a core-shell structure, the core of the emissive quantum dot comprises zinc, tellurium, and selenium, the shell of the emissive quantum dot comprises ZnSeS, ZnS, or a combination thereof, the non-emissive quantum dot has a core structure without a shell, and the non-emissive quantum dot comprises ZnS, ZnSe, ZnTe, CdS or a combination thereof.
Each of the dependent claims depends on above allowed independent claim and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817